DETAILED ACTION
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claimed in claims 1-4 and 18, in the reply filed on 8/1/22 is acknowledged.
Claims 6-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. 
Claims 1-4 and 6-18 are pending.
Claims 1-4 and 18 read on elected Group I and are under consideration. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/14/20 was considered by the examiner. Please note that references 4-6 (numbered on IDS) were not considered because the references were blurry and unreadable. 

Claim Objections
Claim 1 is objected to because of the following informalities:  the “agent” in part (c) should be amended to “the candidate agent” as recited in the rest of the claim. 
Claims 2-4 are objected to because of the following informalities:  “A method…” should be amended to “The method of..”. 
 Appropriate correction is required.

Improper Markush Group
Claim 4 is rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  The Markush group in claim 4, acetylcysteine….and vibramycin is improper.  The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons:  the members of the Markush grouping do not belong to a common class of drugs and do not share a common use.  In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31(a)(1) (emphasis provided). 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-4 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application.  These include "level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient" (MPEP 2163).
A claimed genus may be satisfied through sufficient description of a representative number of species or disclosure of relevant, identifying characteristics such as functional characteristics coupled with a known or disclosed correlation between function and structure (MPEP 2163(3)a(II)).  The number of species that describe the genus must be adequate to describe the entire genus; if there is substantial variability, a large number of species must be described.
The analysis for adequate written description considers (a) actual reduction to practice, (b) disclosure of drawings or structural chemical formulas, (c) sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties or functional characteristics when coupled with known or disclosed correlation with structure and (d) representative number of samples.
Claim 1 is drawn to a method of supporting weight maintenance and/or treating or preventing obesity, the method comprising contacting a preparation comprising a polypeptide or polynucleotide of ALK with a candidate agent, detecting whether the candidate agent decreases activity of ALK and providing the agent capable of decreasing activity of ALK to an individual having the obesity, at risk of the obesity and/or in need of weight maintenance. Claim 4 claims the agent is selected from acetylcysteine, alectinib…vibramycin. 
The issue is if a person would know what agents have the claimed ability of supporting weight maintenance and/or treating obesity. The USPTO provides claim terms with broadest reasonable interpretation in light of the specification. The instant specification states that the “candidate agent” can be any agent of interest, for example peptides, polypeptides (e.g. antibodies), nucleic acids or small molecules, compounds or mixtures of potential therapeutic interest may comprise nutritional agents and/or food ingredients, including naturally occurring compounds of mixtures of compounds such as plant or animal extracts [0090]. Therefore, the broadest reasonable interpretation of “candidate agent” is any agent and is not limited by any structure. 
(a and b) actual reduction to practice and disclosure of drawings or structural chemical formulas:  The instant specification found a genetic association between ALK and a thin phenotype (Example 1). Example 2 discloses Drosophila melanogaster Alk knockdown animas. The knockdown flies exhibited decreased triglyceride accumulation while body weight increased, which applicants state is promoted a lean phenotype. There were no examples of the method of claim 1: contacting a polypeptide/polynucleotide of ALK with a candidate agent, detecting if the candidate agent decreases activity of ALK, and providing the agent to an individual having obesity at risk of obesity and/or in the need of weight maintenance. There were no examples of administering any agent that decreases activity of ALK resulting in supporting weight maintenance, and or treating/preventing obesity. In particular, there were no examples of the agents of claim 4 having the function of supporting weight maintenance and/or treating/preventing obesity.  
(c) sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties or functional characteristics when coupled with known or disclosed correlation with structure:  Applicants are describing a method that requires an agent that is capable of decreasing activity and level of ALK and thus treats/prevents obesity and supports weight maintenance.  A person of skill in the art would not know what features are required for an agent to decrease the activity/level of AKT and have the claimed activity of preventing/treating obesity and maintaining weight maintenance.  In essence, applicants have defined a critical part of their invention by function.  That is not sufficient to meet the written description requirement.
Claim 4 recites specific agents with the claimed function. However, there is no indication in the art or the instant specification that the claimed agents can decrease activity/level of ALK AND treat/prevent obesity and support weight maintenance. For example, Heparin is a well-known drug that has been in clinical practice for more than 80 years. Zhu et al. (“Heparin increases food intake through AgRP Neurons; Cell Rep. 2017 Sept. 20(10); 2455-2467) teaches that heparin treatment increases food intake and body weight gain (Abstract). Zhu et al. teach the results of the study support a model whereby heparin stimulates food intake and inhibits energy expenditure to increase body weight and adiposity (p. 4, 3rd para.).  Therefore, the art contradicts that agents that decreases activity/level of ALK would have the claimed function. 
 (d) representative number of samples:  Applicants have described 22 agents that Applicants state decrease or otherwise affect the activity of ALK (Table 1).  Given the immense number compounds that meet the limitation of “candidate agents”, this is clearly not enough. Moreover, compounds that meet the limitation of “decreasing the activity of ALK”, like heparin, do not have the claimed activity of treating/preventing obesity and promoting weight maintenance. Thus, the claims lack written description.



Claims 1-4 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
As stated in MPEP 2164.01(a), “there are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.”
The factors to be considered when determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, were described in In re Wands, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) as:
1. the nature of the invention;
2. the breadth of the claims;
3. the state of the prior art;
4. the relative skill of those in the art;
5. the predictability or unpredictability of the art;
6. the amount of direction or guidance presented [by the inventor];
7. the presence or absence of working examples; and
8. the quantity of experimentation necessary [to make and/or use the invention.

(1) The Nature of the Invention and (2) The Breadth of the claims
Claim 1 is drawn to a method of supporting weight maintenance and/or treating or preventing obesity, the method comprising contacting a preparation comprising a polypeptide or polynucleotide of ALK with a candidate agent, detecting whether the candidate agent decreases activity of ALK and providing the agent capable of decreasing activity of ALK to an individual having the obesity, at risk of the obesity and/or in need of weight maintenance. Claim 4 claims the agent is selected from acetylcysteine, alectinib…vibramycin. 
The claims will be given its broadest reasonable interpretation. The applicable rule for interpreting the claims is that “each claim must be separately analyzed and given its broadest reasonable interpretation in light of and consistent with the written description.” See MPEP 2163(II)(1), citing In re Morris, 127 F.3d 1048, 1053-1054; 44 USPQ2d 1023, 1027 (Fed. Cir. 1997).  The instant specification states that the “candidate agent” can be any agent of interest, for example peptides, polypeptides (e.g. antibodies), nucleic acids or small molecules, compounds or mixtures of potential therapeutic interest may comprise nutritional agents and/or food ingredients, including naturally occurring compounds of mixtures of compounds such as plant or animal extracts [0090]. Therefore, the broadest reasonable interpretation of “candidate agent” is any agent and is not limited by any structure. 

(3) The state of the prior art and (5) The predictability or unpredictability of the art
The instant claims are not enabled a method of supporting weight maintenance and/or treating or preventing obesity by providing an agent that is capable of decreasing activity/level of AKT.  
For example, claim 4 recites specific agents with the claimed function. However, there is no indication in the art or the instant specification that the claimed agents can decrease activity/level of ALK AND treat/prevent obesity and support weight maintenance. Heparin is a well-known drug that has been in clinical practice for more than 80 years. Zhu et al. (“Heparin increases food intake through AgRP Neurons; Cell Rep. 2017 Sept. 20(10); 2455-2467) teaches that heparin treatment increases food intake and body weight gain (Abstract). Zhu et al. teach the results of the study support a model whereby heparin stimulates food intake and inhibits energy expenditure to increase body weight and adiposity (p. 4, 3rd para.).  Therefore, the art contradicts that agents that decreases activity/level of ALK would have the claimed function. 
DiBonaventura et al. (“Real-world usage and clinical outcomes of alectinib among post-crizotinib progression anaplastic lymphoma kinase positive non-small cell lung cancer patients in the USA”; Onco Targets and Therapy 2018:11 75-82) teaches alectinib is an approved treatment of ALK positive patients with advanced NSCLC (Abstract). DiBonaventura et al. teach that alectinib was well tolerated in clinical practice as reflected by the rates of discontinuation, dose reductions and dose interruptions (Conclusions). There was no indication that patients studied had reduced obesity. A search of the art did not uncover any data that alectinib had the function of treating or preventing obesity or supported weight maintenance. 
It is noted that pharmaceutical and biological art is generally unpredictable, requiring each embodiment to be individually assessed for physiological activity.  
Given this fact, historically the development of new drugs has been difficult and time-consuming. 
Adding to the unpredictability is that many treatment options may show promise in animal models, but may fail to show therapeutic improvement in clinical trials.  There is no absolute predictability, even in view of the high level of skill in the art.

(4) The relative skill of those in the art

MPEP 2141.03 states (in part)” A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc., 127 S.Ct. 1727, 167 LEd2d 705, 82 USPQ2d 1385, 1397 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.”  Id. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. At 1396, 82 USPQ2d at 1396. The “hypothetical person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988) (disagreeing with the examiner’s definition of one of ordinary skill in the art (i.e. a doctorate level engineer or scientist working at least 40 hours per week in semiconductor research or development), and finding that the hypothetical person is not definable by way of credentials, and that the evidence in the application did not support the conclusion that such a person would require a doctorate or equivalent knowledge in science or engineering).  In the instant case, the skill in the art high with respect to physicians and scientists. The level of skill in the art (physicians and scientists) would be high.

 

(6) The amount of direction or guidance presented (by the inventor) and (7) The presence or absence of working examples
The applicant did not provide sufficient guidance or direction regarding the potential treatment/prevention of obesity or support of weight maintenance with agents that decreases the activity or level of AKT.  The instant specification found a genetic association between ALK and a thin phenotype (Example 1). Example 2 discloses Drosophila melanogaster Alk knockdown animals. The knockdown flies exhibited decreased triglyceride accumulation while body weight increased, which applicants state is promoted a lean phenotype. There were no examples of the method of claim 1: contacting a polypeptide/polynucleotide of ALK with a candidate agent, detecting if the candidate agent decreases activity of ALK, and providing the agent to an individual having obesity at risk of obesity and/or in the need of weight maintenance. There were no examples of administering any agent that decreases activity of ALK resulting in supporting weight maintenance, and or treating/preventing obesity. In particular, there were no examples of the agents of claim 4 having the function of supporting weight maintenance and/or treating/preventing obesity.  

 (8) The quantity of experimentation necessary (to make and/or use the invention)
Owing to the factors listed above, especially in points 6 and 7, the amount of experimentation needed will be extensive in view of the lack of guidance by the inventor. MPEP 2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” That conclusion is clearly justified here.
The instant breadth of the claim is broader than the disclosure, specifically, the instant claims are directed to the treatment/prevention of obesity and supporting weight maintenance with a candidate agent that decreases the activity/level or AKT, but the specification, prior art or instant disclosure does not provide support for this. It would require undue experimentation and be highly unlikely that all agents that decrease the activity/level of AKT would have the claimed function. 



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Conclusion
	No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA L MARTINEZ whose telephone number is (571)270-1470. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARA L MARTINEZ/Examiner, Art Unit 1654